456 F.2d 258
James C. JACOBSON, Plaintiff-Appellant,v.INDUSTRIAL FOUNDATION OF the PERMIAN BASIN et al.,Defendants-Appellees.
No. 71-2683.
United States Court of Appeals,Fifth Circuit.
March 16, 1972.

Dan Sullivan, Andrews, Tex., for plaintiff-appellant.
Brooks L. Harman, James M. O'Leary, W. O. Shafer, Terry K. Donk, Odessa, Tex., Rush Moody, Jr., Harrell Feldt, Midland, Tex., Richard K. Nunley, W. R. Barnes, Odessa, Tex., for defendants-appellees.
Before GEWIN, AINSWORTH and SIMPSON, Circuit Judges.
PER CURIAM:


1
James C. Jacobson filed suit under 42 U.S.C. Sec. 1985(3) seeking compensatory and punitive damages for an alleged conspiracy to deprive him of employment by placing his name "on some nature of 'blacklist"' because he had made claims for injuries under the Texas Workmen's Compensation Act.  The suit was dismissed on motion of the defendants because of its failure to state a claim upon which relief could be granted.  We affirm.


2
In his brief and on oral argument plaintiff forthrightly admits that he is not a member of a racial minority or group.  He asserts:


3
Plaintiff herein frankly admits that his attempted adoption of 42 U.S.C. 1985(3) to the facts in his case is a departure from the traditional civil rights case.


4
Plaintiff vaguely argues that he is a member of a class composed of those who have filed similar claims for workmen's compensation.  There is nothing in the record to support his contention that he has filed a class action or that such a class exists, even under a most liberal interpretation of his complaint.


5
In the trial court the plaintiff filed a motion to stay proceedings until the Supreme Court rendered its decision in Griffin v. Breckenridge, 403 U.S. 88, 91 S. Ct. 1790, 29 L. Ed. 2d 338 (1971).  Apparently the action was stayed until the Griffin decision was rendered and the trial court then dismissed the complaint.  In our opinion Griffin disposes of the issues here involved contrary to the contentions of Jacobson.


6
Judgment affirmed.